
	
		II
		112th CONGRESS
		2d Session
		S. 2270
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Harkin (for himself,
			 Mr. Franken, Ms. Klobuchar, and Mr.
			 Conrad) introduced the following bill; which was read twice and
			 referred to the Committee on Agriculture,
			 Nutrition, and Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to improve energy programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Energy Investment Act of
			 2012.
		2.FindingsCongress finds that—
			(1)production of
			 energy from domestic sources offers considerable economic and energy security
			 benefits to the United States, including enduring and desirable jobs;
			(2)the agricultural
			 and forestry sectors of the United States offer significant potential for
			 production of renewable energy;
			(3)both renewable
			 energy production and adoption of energy efficiency offer considerable
			 environmental benefits; and
			(4)investments in
			 energy efficiency projects and renewable energy systems in rural areas of the
			 United States provide very significant energy security, economic, and
			 environmental benefits to the entire United States in addition to the rural
			 area benefits.
			3.DefinitionsSection 9001 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101) is amended—
			(1)by redesignating paragraphs (5) through
			 (14) as paragraphs (6) through (15), respectively; and
			(2)by inserting after paragraph (4) the
			 following:
				
					(5)BiochemicalThe
				term biochemical means a chemical derived from renewable
				biomass.
					.
			4.Biobased markets
			 programSection 9002 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (3),
			 by adding at the end the following:
					
						(F)Biobased
				product designationsNot later than 1 year after the date of
				enactment of this subparagraph, the Secretary shall—
							(i)increase the
				number of categories of biobased products designated and individual biobased
				products eligible for preferred purchasing by 50 percent;
							(ii)begin to
				designate intermediate ingredients or feedstocks in the guidelines issued under
				this paragraph; and
							(iii)develop a
				recommendation for the designation of complex and finished biobased products in
				those guidelines.
							(G)Changes in
				procurement mechanisms
							(i)Electronic
				product procurement catalogsThe Secretary shall work with
				relevant officials in agencies that have electronic product procurement
				catalogs to identify and implement solutions to increase the visibility of
				biobased and other sustainable products.
							(ii)Agency-specific
				product specifications
								(I)In
				generalNot later than 1 year after the date of enactment of this
				subparagraph and every 4 years thereafter, the Secretary, in coordination with
				other appropriate officials, shall work with the senior sustainability officer
				of each agency that has established agency-specific product specifications to
				review and revise the product specifications to ensure that, to the maximum
				extent practicable, the product specifications—
									(aa)require the use
				of sustainable products, including biobased products designated in accordance
				with this section; and
									(bb)do
				not contain any language prohibiting the use of biobased products.
									(II)ReportResults
				of the reviews conducted under subclause (I) shall be reported annually to the
				Office of Management and Budget, the Office of Science and Technology Policy,
				and the appropriate committees of Congress.
								(H)Reporting
							(i)In
				generalNot later than 1 year after the date of enactment of this
				subparagraph, the Secretary and the Federal Acquisition Regulatory Council
				shall jointly propose an amendment to the Federal Acquisition Regulation to
				require reporting of biobased product purchases, to be made public on an annual
				basis.
							(ii)Reporting
				templateAfter the promulgation of the proposed amendment
				described in clause (i), the Secretary, in consultation with the Chief
				Acquisition Officers Council, shall develop and make available a reporting
				template to facilitate the annual reporting
				requirement.
							;
				and
				(B)by adding at the
			 end the following:
					
						(5)ComplianceThe
				Secretary may take such action as the Secretary determines to be
				necessary—
							(A)to determine the
				compliance rate among Federal agencies in buying designated biobased products;
				and
							(B)to determine
				whether vendor and contractor claims about biobased products meeting item
				designation definitions and minimum required biobased content are
				accurate.
							;
				(2)in subsection
			 (b)—
				(A)in paragraph
			 (3)—
					(i)by
			 striking The Secretary and inserting the following:
						
							(A)In
				generalThe Secretary
							;
				and
					(ii)by
			 adding at the end the following:
						
							(B)Auditing and
				complianceThe Secretary may carry out such auditing and
				compliance activities as the Secretary determines to be necessary to ensure
				compliance with subparagraph (A), including the imposition of a civil penalty
				of not more than $10,000 on a person who misuses the label and, after receiving
				a notice of violation, fails to take action to correct the misuse described in
				the notice.
							;
				and
					(B)by adding at the
			 end the following:
					
						(4)Complex and
				finished productsNot later than 1 year after the date of
				enactment of this paragraph, the Secretary shall develop a recommendation for
				labeling complex and finished
				products.
						;
				(3)by redesignating
			 subsections (d) through (h) as subsections (e) through (i),
			 respectively;
			(4)by inserting
			 after subsection (c) the following:
				
					(d)Outreach,
				education, and promotion
						(1)In
				generalThe Secretary shall carry out a program of outreach,
				education, and promotion activities intended to increase knowledge, awareness,
				and benefits of biobased products.
						(2)Authorized
				activitiesIn carrying out this subsection, the Secretary, at a
				minimum, shall—
							(A)not later than 1
				year after the date of enactment of this paragraph, update all existing
				BioPreferred and related sustainable acquisition training materials of the
				Department;
							(B)work
				cooperatively with the senior sustainability officers and chief acquisition
				officers of Federal agencies to immediately implement such BioPreferred program
				agency education and outreach programs as are necessary to meet the
				requirements of this section;
							(C)work actively
				with groups that support employment for the blind or disabled, such as the
				Committee for Purchase From People Who Are Blind or Severely Disabled, to
				promote education and outreach regarding BioPreferred AbilityOne products
				to—
								(i)program,
				technical, and contracting personnel; and
								(ii)Federal agency
				purchase card holders;
								(D)conduct consumer
				education and outreach (including consumer and awareness surveys);
							(E)conduct outreach
				to and support for State and local governments interested in implementing
				biobased purchasing programs;
							(F)partner with
				industry and nonprofit groups to produce educational and outreach materials and
				conduct educational and outreach events;
							(G)sponsor special
				conferences and events to bring together buyers and sellers of biobased
				products; and
							(H)support pilot and
				demonstration
				projects.
							;
			(5)in subsection (h)
			 (as redesignated by paragraph (3)), by adding at the end the following:
				
					(3)Jobs creation
				research and reportNot later than 2 years after the date of
				enactment of this paragraph, the Secretary shall carry out a study, and submit
				to the President and the appropriate committees of Congress a report, on job
				creation and the economic impact associated with the biobased product industry,
				including—
						(A)the number of
				jobs in the United States originating from the biobased product industry
				annually over the preceding 10 years, including the job changes in specific
				sectors;
						(B)the dollar value
				of the domestic biobased products industry at the time of the report, including
				intermediates, feedstocks, and finished products, but excluding
				biofuels;
						(C)a forecast for
				biobased job creation potential over the next 10 years;
						(D)a forecast for
				growth in the biobased industry over the next 10 years; and
						(E)jobs data for
				both biofuels and biobased products, with data generated separately for each
				category.
						;
				and
			(6)in subsection (i)
			 (as redesignated by paragraph (3))—
				(A)in paragraph
			 (1)—
					(i)in
			 subparagraph (A), by striking and at the end;
					(ii)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 and; and
					(iii)by adding at
			 the end the following:
						
							(C)$4,000,000 for
				each of fiscal years 2013 through 2017.
							;
				and
					(B)in paragraph (2),
			 by inserting and $4,000,000 for each of fiscal years 2013 through
			 2017 before the period at the end.
				5.Biorefinery
			 assistanceSection 9003 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) is
			 amended—
			(1)in subsection
			 (b)(2), by inserting or a biochemical after
			 biofuel each place it appears in subparagraphs (A) and
			 (B);
			(2)in subsection
			 (c)(1), by inserting or biochemicals after
			 biofuels;
			(3)in subsection
			 (d)(2)(C)—
				(A)in clause (i), by
			 inserting or biochemical after biofuel;
			 and
				(B)in clause (iii),
			 by inserting or biochemicals after
			 biofuels;
				(4)in subsection
			 (e)(1)(C)—
				(A)in clause (i), by
			 inserting or biochemical after biofuel;
			 and
				(B)in clauses (iii)
			 and (vii), by inserting or biochemicals after
			 biofuels each place it appears; and
				(5)in subsection
			 (h)—
				(A)in paragraph
			 (1)—
					(i)in subparagraph
			 (A), by striking and at the end;
					(ii)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(iii)by adding at
			 the end the following:
						
							(C)$75,000,000 for
				each of fiscal years 2013 through 2017.
							;
				and
					(B)in paragraph (2),
			 by inserting and $75,000,000 for each of fiscal years 2013 through
			 2017 before the period at the end.
				6.Biodiesel fuel
			 education programSection 9006
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8106) is
			 amended by striking subsection (d) and inserting the following:
			
				(d)Funding
					(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $1,000,000 for each of fiscal
				years 2013 through 2017, to remain available until expended.
					(2)Discretionary
				fundingIn addition to any other funds made available to carry
				out this section, there is authorized to be appropriated to carry out this
				section $1,000,000 for each of fiscal years 2013 through
				2017.
					.
		7.Rural Energy for
			 America ProgramSection 9007
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is
			 amended—
			(1)in subsection
			 (b)(2)—
				(A)in subparagraph
			 (C), by striking and at the end;
				(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
				(C)by inserting
			 after subparagraph (C) the following:
					
						(D)a nonprofit
				organization; and
						;
				
				(2)in subsection
			 (c)—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)Loan guarantee
				and grant program
							(A)In
				generalIn addition to any similar authority, the Secretary shall
				provide loan guarantees and grants to agricultural producers and rural small
				businesses—
								(i)to purchase
				renewable energy systems, including—
									(I)systems that may
				be used to produce and sell electricity, such as for agricultural, and
				associated residential, purposes; and
									(II)unique
				components of renewable energy systems; and
									(ii)to make energy
				efficiency improvements.
								(B)Tiered
				application process
								(i)In
				generalIn providing loan guarantees and grants under this
				subsection, the Secretary shall use a 3-tiered application process that
				reflects the sizes of proposed projects in accordance with this
				subparagraph.
								(ii)Tier
				1The Secretary shall establish a separate application process
				for projects for which the cost of the activity funded under this subsection is
				not more than $80,000.
								(iii)Tier
				2The Secretary shall establish a separate application process
				for projects for which the cost of the activity funded under this subsection is
				greater than $80,000 but less than $200,000.
								(iv)Tier
				3The Secretary shall establish a separate application process
				for projects for which the cost of the activity funded under this subsection is
				equal to or greater than $200,000.
								(v)Application
				processThe Secretary shall establish an application, evaluation,
				and oversight process that is most simplified for tier I projects and more
				comprehensive for each subsequent
				tier.
								;
				(B)in paragraph
			 (2)—
					(i)in
			 subparagraph (A), by inserting so as to ensure that the program supports
			 a diversity of technologies across the United States before the
			 semicolon at the end;
					(ii)in
			 subparagraph (C), by inserting and public health before
			 benefits; and
					(iii)by striking
			 paragraph (F) and inserting the following:
						
							(F)the natural
				resource conservation benefits of the renewable energy system;
				and;
							
					(C)in paragraph
			 (3)—
					(i)in
			 subparagraph (A), by inserting in an amount not to exceed $100,000 per
			 grant after in the form of grants; and
					(ii)by
			 striking subparagraph (C);
					(D)in paragraph
			 (4)(C), by striking 75 percent of the cost and inserting
			 all eligible costs; and
				(E)by adding at the
			 end the following:
					
						(5)RequirementIn
				carrying out this section, the Secretary shall not require a second meter for
				on-farm residential portions of rural projects connected to the
				grid.
						; 
				(3)in subsection
			 (f)—
				(A)by striking
			 Not later and inserting the following:
					
						(1)In
				generalNot later
						;
				and
				(B)by adding at the
			 end the following:
					
						(2)Subsequent
				reportNot later than 4 years after the date of enactment of this
				paragraph, the Secretary shall submit to Congress a report on activities
				carried out under this section, including the outcomes achieved by projects
				funded under this section.
						;
				and
				(4)in subsection
			 (g)—
				(A)in paragraph
			 (1)(D), by striking fiscal year 2012 and inserting each
			 of fiscal years 2012 through 2017; and
				(B)in paragraph (3),
			 by inserting and $70,000,000 for each of fiscal years 2013 through
			 2017 before the period at the end.
				8.Biomass research
			 and developmentSection 9008
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108) is
			 amended—
			(1)by striking
			 biofuels and each place it appears in subsections (b), (c)(3),
			 (d)(2)(A), (e), and (g)(2) and inserting biofuels, biochemicals,
			 and;
			(2)in subsection
			 (e)—
				(A)in paragraph
			 (2)—
					(i)in subparagraph
			 (A)—
						(I)by striking
			 at prices competitive with fossil fuels and inserting and
			 biobased products; and
						(II)by inserting
			 and after the semicolon at the end;
						(ii)by striking
			 subparagraph (B);
					(iii)by
			 redesignating subparagraph (C) as subparagraph (B); and
					(iv)in subparagraph
			 (B) (as so redesignated), by inserting biochemicals, after
			 bioenergy,;
					(B)in paragraph
			 (3)—
					(i)in subparagraph
			 (B), in the subparagraph heading, by inserting , biochemicals, after
			 Biofuels; and
					(ii)by striking
			 subparagraph (C);
					(C)by striking
			 paragraph (4); and
				(D)by redesignating
			 paragraphs (5) and (6) as paragraphs (4) and (5), respectively; and
				(3)in subsection
			 (h)—
				(A)in paragraph
			 (1)—
					(i)in subparagraph
			 (C), by striking and at the end;
					(ii)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
					(iii)by adding at
			 the end the following:
						
							(E)$30,000,000 for
				each of fiscal years 2013 through 2017.
							;
				and
					(B)in paragraph (2),
			 by inserting and $30,000,000 for each of fiscal years 2013 through
			 2017 before the period at the end.
				9.Rural energy
			 self-sufficiency initiativeSection 9009(d) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8109(d)) is amended by inserting
			 and $10,000,000 for each of fiscal years 2013 through 2017
			 before the period at the end.
		10.Biomass crop
			 assistance programSection
			 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111) is
			 amended—
			(1)in subsection (a)—
				(A)in paragraph (4)(B)(ii), by striking
			 or has the potential to become invasive or noxious;
				(B)in paragraph
			 (5)—
					(i)in subparagraph
			 (B), in the matter preceding clause (i), by striking The term
			 and inserting Except as provided in subparagraph (C), the term;
			 and
					(ii)by adding at the
			 end the following:
						
							(C)Certain
				conservation programsLand described in clause (iii), (iv), or
				(v) of subparagraph (B) may be prepared for biomass production before October 1
				of the current fiscal year, as determined by the Secretary, if a contract
				described in that clause that covers the land will expire at the end of the
				current fiscal year.
							;
				and
					(C)by adding at the
			 end the following:
					
						(9)Qualifying
				eligible materialThe term qualifying eligible
				material means an eligible material, including residue from crops
				described in paragraph (6)(B)(i), that before transport and delivery to the
				biomass conversion facility—
							(A)is collected or
				harvested by the eligible material owner—
								(i)directly
				from—
									(I)National Forest
				System land;
									(II)Bureau of Land
				Management land;
									(III)non-Federal
				land; or
									(IV)land belonging
				to an Indian or Indian tribe that is held in trust by the United States or
				subject to a restriction against alienation imposed by the United States;
				and
									(ii)in accordance
				with—
									(I)applicable law
				and land management plans;
									(II)a conservation,
				forest stewardship, or equivalent plan, as determined by the Secretary;
									(III)Executive Order
				13112 (42 U.S.C. 4321 note; relating to invasive species); and
									(IV)if harvested
				from Federal land, the requirements for old growth forest maintenance,
				restoration, and management direction provided by section 102 of the Healthy
				Forests Restoration Act of 2003 (16 U.S.C. 6512) for Federal land; and
									(B)if woody, is
				removed as a byproduct of preventive treatments to—
								(i)reduce hazardous
				fire fuels;
								(ii)reduce or
				contain disease or insect infestation;
								(iii)reduce or
				contain invasive species; or
								(iv)improve
				ecosystem health in accordance with a landscape scale strategy, as determined
				by the
				Secretary.
								;
				(2)in subsection
			 (c)—
				(A)in paragraph
			 (2)(B)—
					(i)in clause
			 (vii)—
						(I)in subclause
			 (II), by striking and at the end;
						(II)in subclause
			 (III), by adding and at the end; and
						(III)by adding at
			 the end the following:
							
								(IV)geographic and
				feedstock diversity of the proposed BCAP project area as compared with existing
				BCAP project
				areas;
								;
						(ii)in clause
			 (viii), by striking and at the end;
					(iii)by
			 redesignating clause (ix) as clause (x); and
					(iv)by inserting
			 after clause (viii) the following:
						
							(ix)the prospects
				for significant producer participation;
				and
							;
					(B)in paragraph
			 (3)(C)(ii), by striking 15 and inserting 7;
			 and
				(C)in paragraph
			 (5)—
					(i)in subparagraph
			 (B)—
						(I)in the matter
			 preceding clause (i), by striking the amount and inserting
			 Except as provided in subparagraph (D), the amount;
						(II)by striking
			 75 percent and inserting 50 percent; and
						(III)by inserting
			 but not to exceed $500 per acre after by the
			 contract; and
						(ii)by adding at the
			 end the following:
						
							(D)Beginning,
				socially disadvantaged, and geographically disadvantaged farmers or
				ranchersIn the case of a beginning, socially disadvantaged, or
				geographically disadvantaged farmer or rancher (as determined by the
				Secretary), the amount of an establishment payment under this subsection shall
				be up to 75 percent of the costs of establishing an eligible perennial crop
				covered by the contract but not to exceed $750 per acre, including the costs
				described in clauses (i) through (iii) of subparagraph
				(B).
							;
					(3)in subsection
			 (d)—
				(A)in paragraph (1),
			 by inserting qualifying before eligible material
			 both places it appears;
				(B)in paragraph
			 (2)(B)—
					(i)by striking
			 paragraph (3) and inserting paragraph (4);
			 and
					(ii)by striking
			 $45 per ton for a period of 2 years and inserting $25 per
			 ton for a period of up to 3 years;
					(C)by redesignating
			 paragraph (3) as paragraph (4); and
				(D)by inserting
			 after paragraph (2) the following:
					
						(3)Limitation on
				assistance with collection, harvest, storage, and
				transportationTo ensure effective administration of this
				subsection, the Secretary may—
							(A)require such
				documentation from producers or persons seeking payments as the Secretary
				considers necessary;
							(B)establish limits
				on the total number and amounts of payments received by any producer or person
				under this subsection; and
							(C)implement any
				additional requirements the Secretary determines
				necessary.
							;
				and
				(4)by striking
			 subsection (f) and inserting the following:
				
					(f)Funding
						(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $75,000,000 for each of fiscal
				years 2013 through 2017, of which not more than $15,000,000 for each fiscal
				year may be used for collection, harvest, storage, and transportation.
						(2)Discretionary
				fundingIn addition to any other funds made available to carry
				out this section, there is authorized to be appropriated to carry out this
				section $75,000,000 for each of fiscal years 2013 through
				2017
						.
			11.Forest biomass
			 for energySection 9012(d) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8112(d)) is
			 amended by striking 2012 and inserting
			 2017.
		12.Community wood
			 energy programSection 9013(e)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8113(e)) is
			 amended by striking 2012 and inserting
			 2017.
		13.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
